DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 13 is rejected under 35 U.S.C. 103.
Claims 1-6, 8-10, 12 and 15-18 are allowed.
Claims 7, 11 and 14 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Applicant’s argument found in last paragraph on page 9 of applicant’s remarks which argues that Obaid does not disclose using an impedance profile to characterize a distance as defined in claim 13.
It is disagreed respectfully because it is the combination of Bach and Obaid that teaches all the claim limitations of claim 13 not Obaid alone as claim 13 is rejected under 35 U.S.C. 103.
Claim 13 is not being amended and applicant’s argument does not seem to point out why the combination of Bach and Obaid does not disclose all claim limitations of claim 13.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin W. Guynn (Reg. 29927) on 07/27/2021.
The application has been amended as follows: 
Canceling claims 7 and 11:
7. (Cancelled)
11. (Cancelled)
Adding claims 17 and 18:
17. (New) The method as claimed in claim 1,
 wherein a plurality of first conductive sections and/or second conductive sections are provided and each run parallel to one another.
18. (New) The method as claimed in claim 17,
 wherein, in order to carry out a functional test, distances of at least one pair of first conductive sections and/or second conductive sections are determined and are compared with predefined distances.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (US 8,598,892) with Gershenfeld (US 5,247,261) being used to show facts, and further in view of Obaid et al. (article titled “A Time-domain Reflectometry Method for Automated measurement of Crack Propagation in Composites during Mode I DCB Testing”).
Regarding claim 13, Bach teaches the use of a method for determining a distance between a first component and a second component to be adhesively bonded to one another (e.g. figures 5-6, column 4: lines 55-58, determined thickness of adhesive layer 3 is used to check with setpoint thickness dSETPOINT, wherein component 1 and component 2 to be bonded by the adhesive layer 3), 
wherein a first conductive section on the first component (e.g. figure 5, a first conductor wire connected to first component 1) and a second conductive section on the 
wherein an impedance profile characterizing a distance between the first component and the second component is determined by evaluating the reflection voltage pulse (e.g. figure 6, column 3: lines 33-38, column 4: lines 48-54, capacitance change of the capacitor 4 is determined when detachment is detected as shown in figure 6 that shows a comparison of damaged and undamaged component; and capacitance equation for capacitor 4 is provided in column 4: line 25 as C = ε0 x εr x (A/d), and it is obvious and logical to calculate the thickness d of layer 3 may be obtained from the capacitance equation by rearranging the capacitance equation to get d = ε0 x εr x (A/C) where C is determine from the capacitance change of Capacitor C due to the detachment; it is a fact that capacitance is determined based on impedance according to a capacitance equation as described in column 8: lines 35-36 of Gershefeld).

    PNG
    media_image1.png
    375
    1015
    media_image1.png
    Greyscale

Bach is silent with regard to the method being a time domain reflectometry method.
Obaid teaches the use of a time domain reflectometry for determining a distance between a first component and a second component to be adhesively bonded to one another (e.g., abstract, figures 3, 12 and 17, paragraph 2 on page 2060, time-domain reflectometry (TRR) source is connected to input signal path and ground path via SMA connector in to automate detection of crack initiation, growth and propagation based on change in capacitance between input signal and ground paths; and TDR signals are captured as shown in figure 17, where d is the distance between the signal path and ground path as indicated in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bach by applying the teaching of Obaid to explicitly have the use of a time domain reflectometry for determining a distance between a first component and a second component, for the purpose of improving measurement efficiency (e.g Obaid, paragraph 3 on page 2049 which recites “…Time-dome reflectometry (TDR) is a method of sending a fast pulse…”) and also improving measurement accuracy (e.g. paragraph 3 on page 3050 which 
Allowable Subject Matter
Claims 1-6, 8-10, 12 and 17-18 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-6, 8-10, 12 and 17-18.
Claims 15-16 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 16; therefore, claim 16 is allowed, as are its dependent claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. Z./
Examiner, Art Unit 2858



/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858